Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00798-CV

                    MONEYGRAM INTERNATIONAL, INC., Appellant

                                                 V.

                         DEMETRI THEOFANOPOULOS, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-13957

                                             ORDER
       On August 28, 2018, Michael Hurst, David Coale, and Chisara Ezie-Boncoeur of Lynn

Pinker Cox & Hurst, LLP (“Attorneys”) filed a motion to withdraw as appellee’s counsel. In the

motion, the Attorneys state that they sent a copy of the motion to appellee by United States

Postal Service Priority Mail to his last known address, and, because appellee is a resident of

Greece, by e-mail. Copies of the e-mail and the United States Postal Service Customs

Declarations forms were attached to the motion. The Attorneys state that appellee was notified in

writing of the motion and his right to object to it. TEX. R. APP. P. 6.5(a)(2), (3), (4). The

Attorneys also state that there are no pending settings and deadlines in the case. TEX. R. APP. P.

6.5(a)(1). To date, appellee has not responded to the Attorneys’ motion or advised the Court that

he has obtained substitute counsel. TEX. R. APP. P. 6.5(a)(4), (d).
       Accordingly, we GRANT the Attorneys’ motion. Subject to Michael Hurst, David Coale,

and Chisara Ezie-Boncoeur of Lynn Pinker Cox & Hurst, LLP complying with Texas Rule of

Appellate Procedure 6.5(c), we DIRECT the Clerk of this Court to remove Michael Hurst,

David Coale, and Chisara Ezie-Boncoeur of Lynn Pinker Cox & Hurst, LLP as counsel for

appellee. We further DIRECT the Clerk of this Court to send any further notices to appellee at

his last known mailing and e-mail addresses: c/o Money link S.A., 56 Panepistimiou Street 106

78, Athens, Greece; theofanopoulos@moneylink.gr.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE